Title: James Madison to Edward Everett, 17 December 1833
From: Madison, James
To: Everett, Edward


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Decr. 17. 1833.
                            
                        
                        J. Madison with his cordial respects to Mr. Everett thanks him for the Copy of his excellent & very
                            interesting address to the Phi Beta Kappa Society in Yale College.
                        
                            
                                
                            
                        
                    